Appeal from a judgment of the County Court of Albany County, rendered February 20, 1975, convicting defendant, upon his plea of guilty, of the crime of rape in the first degree and sentencing him to an indeterminate term of imprisonment with a maximum of 20 years (Penal Law, § 130.35, subd 1). On October 29, 1974 at about 2:00 a.m., the defendant, Daniel Hassler, then 18 years old, knowing that the victim was at work, broke into her apartment at 14 Grove Avenue in the City of Albany and remained therein, armed with a large steak knife, until Nancy Mackey returned home at about 3:30 a.m. The defendant then forcibly compelled her to submit to sexual intercourse by threatening her life with the knife. He was arrested the following day and, thereafter, indicted for rape in the first degree, burglary in the first degree and attempted burglary in the second degree. Upon his plea of guilty to the crime of rape in the first degree in full satisfaction of all counts in the indictment, he was sentenced to 20 years’ imprisonment. The sole issue on appeal is whether the sentence was unduly harsh and severe. Given the factual situation herein, i.e., that the defendant deliberately and calculatedly planned the rape and in connection therewith broke into the victim’s home and armed himself with an extremely dangerous instrument to assist himself in carrying out his plan, we cannot conclude that the sentence imposed was harsh or excessive. The imposition of sentence is within the sound discretion of the court and the exercise of the same will not be interfered with except under extraordinary circumstances, not present herein (People v Caputo, 13 AD2d 861). Judgment affirmed. Kane, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.